Case 6:15-cv-00569-JDK-KNM Document 328 Filed 10/26/20 Page 1 of 2 PageID #: 2885




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

  HOWARD F. CARROLL, #1067360                        §

  VS.                                                §            CIVIL ACTION NO. 6:15cv569

  JOHN RUPERT, ET AL.                                §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

         Plaintiff Howard F. Carroll, a prisoner confined at the Clements Unit within the Texas

  Department Criminal Justice (TDCJ), proceeding pro se, filed this complaint pursuant to 42 U.S.C.

  § 1983 alleging violations to his constitutional rights. The case was referred to United States

  Magistrate Judge, the Honorable K. Nicole Mitchell, for findings of fact, conclusions of law, and

  recommendations for the disposition of the case.

         The Court first notes that this case was recently reopened following the Fifth Circuit’s

  adjudication of Plaintiff’s second interlocutory appeal in this case. On September 25, 2018, Judge

  Mitchell issued a Report (Docket No. 280) recommending that Plaintiff Carroll’s claims against

  Defendant Hill be dismissed without prejudice pursuant to Federal Rule of Civil Procedure 4(m).

  Plaintiff has filed timely objections, (Docket No. 300).

         The Court has conducted a careful de novo review of record and the Magistrate Judge’s

  proposed findings and recommendations. See 28 U.S.C. §636(b)(1) (District Judge shall “make a

  de novo determination of those portions of the report or specified proposed findings or

  recommendations to which objection is made.”). Upon such de novo review, the Court has

  determined that the Report of the United States Magistrate Judge is correct and Plaintiff’s

  objections are without merit. Accordingly, it is




                                                     1
Case 6:15-cv-00569-JDK-KNM Document 328 Filed 10/26/20 Page 2 of 2 PageID #: 2886




         ORDERED that Plaintiff’s objections (Docket No. 300) are overruled and the Report of

  the Magistrate Judge (Docket No. 280) is ADOPTED as the opinion of the District Court. It is

  also

         ORDERED that Plaintiff Carroll’s claims against Defendant Hill are DISMISSED

  without prejudice pursuant to Federal Rule of Civil Procedure 4(m).

         So ORDERED and SIGNED this 26th day of October, 2020.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
